438 So.2d 1011 (1983)
Gary SOUTHWORTH, Appellant,
v.
Roger CREVIER and Marilyn Crevier, His Wife, and Andrea Kantor, Appellees.
No. 82-1948.
District Court of Appeal of Florida, Fourth District.
October 12, 1983.
William R. Scherer of Conrad, Scherer & James, Fort Lauderdale, for appellant.
No brief for appellees.
BERANEK, Judge.
The appellant is an attorney who represented the sellers in a real estate transaction. The buyer in the transaction allegedly defaulted under the terms of the note, was sued, and was granted a summary judgment because the note was deficient in its terms and thus unenforceable. The buyer *1012 then sued the sellers' lawyer in a third-party complaint, alleging negligence. Summary judgment was granted in her favor on the third-party action and the attorney appeals. We have carefully reviewed the record and find no basis for liability against the sellers' attorney. We reverse the order granting summary judgment. See Drawdy v. Sapp, 365 So.2d 461 (Fla. 1st DCA 1978), and Adams v. Chenowith, 349 So.2d 230 (Fla. 4th DCA 1977).
REVERSED.
HURLEY and DELL, JJ., concur.